Morrison, C. J.:
Plaintiff brought an action to quiet title to certain mining ground, and recovered a judgment against defendant. The case is brought up on three bills of exceptions, the first of which raises the single point, whether certain evidence offered on behalf of the defense, and objected to, was properly excluded by the Court.
The object of the testimony which was offered and excluded, was to prove prior possession of the property in a stranger. The Court asked if defendant proposed to connect its title with that of the prior possessor, and on being informed that it did not, the evidence was thereupon excluded. *613The ruling was correct, and is sustained by the following cases: Hubbard v. Barry, 21 Cal. 321; Richardson v. McNulty, 24 Id. 342; Carleton v. Townsend, 28 Id. 219.
2. The second point is made upon the ruling of the Court refusing defendant’s motion “ that the plaintiff be required to amend its complaint, by bringing in as a defendant in the suit one Towle.” We do not see what right the defendant had to insist upon the proposed amendment. The suit was to quiet title, and the plaintiff had a perfect right to proceed against the defendant to have its title quieted, irrespective of any separate and independent claim set up by Towle.
3. The third bill of exceptions presents two or three points, the first of which relates to the admission in evidence of the deed under which plaintiff claimed to have derived its title. The deed did not describe the land in dispute, and was, therefore, inadmissible as a muniment of title. But the plaintiffs right to the property did not depend upon the deed, and was as good without it as with it. The title was purely a possessory one, and the plaintiff having proven possession of the mining ground, made out all the title required by the law to entitle it to the relief demanded. The admission of the deed in evidence did not, therefore, injure the defendant in any possible manner.
The last point relates to the admission of certain evidence of work done upon the claim. We think the evidence was competent, and can see no good ground of objection to it.
Judgment and order affirmed.
Sharpstein and Thornton, JJ., concurred.